DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on May 4, 2021 is acknowledged.  Claims 1, 4, 8-9, 11, 13, and 15 are amended and Claims 5-7, 12, 14, and 18-20 are canceled.  Thus, Claims 1-4, 8-11, 13, and 15-17 are pending and are further examined on the merits in the U.S. non-provisional application.

Drawings
The amendments to the claims are acceptable in that they have obviated the previous drawing objections.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			straight line that extends from the contact portion point portion to the rotational shaft (Claim 1, last three lines, Claims 8 and 15), and
			a rotational path of the pocket portion that crosses the straight line (Claim 1, last three lines, Claims 8 and 15)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The amendments to the claims are acceptable in that they have obviated the previous specification objection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US4913636 (Niemiec; issued on April 3, 1990) (NIEMIEC) in view of US2013/0084202 (Takahashi et al.; published on April 4, 2013) (TAKAHASHI).
	In reference to Claim 1, NIEMIEC teaches:  
			A backpressure rotary compressor (10, title, Abstract, col. 3, line 7, Figs. 1-4, 5B, 6B, 7B, 8B, 10-11, and 14-16), comprising: 

				a cylinder (cam 13, col. 3, line 16) through which the rotational shaft (27) passes, the cylinder provided with a suction port (fluid port inlet openings 20, col. 3, lines 15 and 16) and a discharge port (outlet connection port 22, col. 3, line 20) in a radial direction (Fig. 2); 
				first and second blocks (cheek plates 16, 17, col. 3, line 23) respectively installed at a first side and a second side of the cylinder (13) in a direction in which the rotational shaft (27) extends; 
				a roller (rotor 25, col. 3, line 24) provided in the cylinder (13) so that one side thereof is in contact with a contact point portion (at A, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) of an inner circumferential surface (internal contour 30, col. 3, line 28) of the cylinder (13), the roller (25) configured to rotate together with the rotational shaft (27) to form a compression chamber (col. 3, lines 28-32) in the cylinder (13, col. 3, lines 38-32); 
				at least one vane slot (35, col. 4, line 4) formed in the roller (25), the at least one vane slot provided with a pocket portion (B, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) arranged at an inner end thereof and a slide portion (of 35 that vane 36 moves against) connected to the compression chamber (col. 3, lines 28-32) from the pocket portion (Fig. 2); 
				at least one vane (36, col. 3, line 51) inserted into the at least one vane slot (35, col. 4, lines 14-22), the at least one vane formed to protrude by backpressure applied to the at least one vane slot to contact the inner circumferential 
				a backpressure passage (radial passage 41, col. 4, line 17) formed in the roller (25), the backpressure passage provided with a backpressure inlet (C, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) disposed in front of the at least one vane slot (35) with respect to a rotational direction of the roller (clockwise rotation as shown in Fig. 2) and a backpressure outlet (D, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) formed in the pocket portion (B) to allow the compression chamber (includes 31 and 32) and the pocket portion (B) to communicate with each other (col. 4, lines 14-23), wherein at least one of an inner side surface of the first block (16) or an inner side surface of the second block (17) is provided with a discharge pressure groove (groove 33+ groove 52 in combination, col. 6, lines 55-62) configured to communicate with the pocket portion (B) at a portion (at least the circumferential portion of the rotation path of rotor 25 where 30+52 is disposed, Figs. 2 and 3).
NIEMIEC does not explicitly teach:
		(i) that the discharge pressure groove is configured to communicate with the pocket portion at a portion at which a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other, and 
		(ii) a drive motor configured to generate a rotational force, with the rotational shaft coupled to the drive motor.   
With regards to (i) above, with a viewing of Figs. 2 and 3 a person of ordinary skill in the art (PHOSITA) can visualize a line L (Line L, Examiner’s ANNOTATED Fig. 2 of 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a rotational path and a discharge pressure groove be configured for communication as taught by NIEMIEC and if necessary further optimize this communication where a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other and incorporate this kind of straight line arrangement communication understanding into NIEMIEC’s device for at least the benefit of ensuring efficient operation of the device to apply a biasing pressure to a chamber at the underside of the vanes and/or strategic under vane porting so that vane contact with the cam is maintained as expressly described by NIEMIEC (col. 1, lines 27-32 and col. 2, lines 1-7).  
	With regard to (ii) above, TAKAHASHI teaches a vane rotary compressor (title, Abstract, Figs. 1-24 that includes a drive motor configured to generate a rotational force (¶ 0045, lines 4-9), with the rotational shaft (¶ 0045, line 6) coupled to the drive motor (motor element 40, ¶ 0045, line 4). 

	

    PNG
    media_image1.png
    344
    473
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of NIEMIEC


    PNG
    media_image2.png
    319
    490
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of NIEMIEC
	
	In reference to Claim 2, NIEMIEC further teaches that a width of the pocket portion (B) is wider than a width of the slide portion (the bulbous portion of B at the bottom of the vane slot is wider than a width of the vane slot itself, Examiner’s ANNOTATED Fig. 2 of NIEMIEC).  
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NIEMIEC in view of TAKAHASHI, and further in view of FR2095507A5 (Pierburg Auto, November 2, 1972) (PIERBURG AUTO) (the citations below are associated with FR2095507A5 are taken from the English Machine Translation of FR20955907A5 which is provided for Applicants’ convenience previously associated with the Non-Final Rejection having notification date of February 4, 2021).  
	In reference to Claim 3, NIEMIEC and TAKAHASHI teach the backpressure passage as described above, however, NIEMIEC and TAKAHASHI do not teach that the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller.  PIERBURG AUTO teaches a pump (¶ 0001, line 6) that has a 
	It would be obvious the PHOSITA before the effective filing date of the invention to have the backpressure passage formed on at least one of an upper side surface or a lower side surface of the roller as taught by PIERBURG AUTO and replace the backpressure arrangement of the modified rotary compressor of NIEMIEC and TAKAHASHI with the backpressure arrangement of PIERBURG AUTO for the benefit of providing an alternative way to construct the backpressure passage in the roller that is still effective for the back pressure passage to flow fluid to the pocket portion from the compression chamber as expressly described by PIERBURG AUTO (¶ 0003, lines 175-184).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NIEMIEC  and TAKAHASHI and PIERBURG AUTO, and further in view of EP0695854 (Valentini; published on February 7, 1995 (VALENTINI).  
	In reference to Claim 4, NIEMIEC and TAKAHASHI and PIERBURG AUTO teach the backpressure passage extends from the backpressure inlet to the backpressure outlet in a state of being spaced apart from the vane slot, and includes: a backpressure inflow passage that extends in a direction of the rotational shaft from the backpressure inlet in a state of being relative to the vane slot; and a backpressure discharge passage downstream from the backpressure inflow passage and extending to the backpressure bent disposition within the backpressure passage.  VALENTINI teaches a rotor having vanes (title, Abstract, Figs. 1 -4) that includes a backpressure passage (grooves 11, col. 4, line 46, Fig. 1) having a bent disposition within the backpressure passage (11 is bent adjacent 8, Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to further have a backpressure groove with a bent disposition as taught by VALENTINI and further incorporate this kind of feature in to the modified rotary device of NIEMIEC and TAKAHASHI and PIERBURG AUTO to provide an alternative backpressure channel configuration that is still effective to flow fluid to the pocket portion from the chamber as expressly described by VALENTINI (col. 4, lines 46-54).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP58-117832A (Maruyama; published on July 12, 1983) (MARUYAMA) in view of NIEMIEC, and further in view of TAKAHASHI. 
	In reference to Claim 8, MARUYAMA teaches:  
		A backpressure rotary compressor (Abstract/Purpose, line 1, Figs. 1-7), comprising: 
			a rotational shaft (attached to rotor 2 at a central portion of 2) to transfer a rotational force (counterclockwise rotation arrow shown in Fig. 2); 
			a cylinder (cylinder 1, Abstract/Constitution, next to last line) through which the rotational shaft passes, the cylinder (1) provided with a suction port 
			a first block and a second block respectively installed at a first side and a second side of the cylinder in a direction in which the rotational shaft extends (implied as otherwise the working fluid would not be retained in the chamber 3 of MARUYAMA’s rotary compressor); 
			a roller (rotor 2, ¶ 0001, line 4) located in the cylinder (1) so that one side thereof is in contact with an inner circumferential surface of the cylinder (1), the roller (2) configured to rotate together with the rotational shaft to form a compression chamber in the cylinder (1, Fig. 2); 
			at least one vane slot (vane sliding groove 4, ¶ 0001, line 24, Fig. 2) formed in the roller (2), the at least one vane slot (4) provided with a pocket portion (vane rear edge portion space 8, ¶ 0001, line 23) provided at an inner end thereof and a slide portion (other portion located above 8, Figs. 2 and 3) connected to the compression chamber from the pocket portion (8); 
			at least one vane (5, Abstract/Constitution, line 2) inserted into the at least one vane slot (4), the at least one vane (5) formed to protrude by backpressure applied to the at least one vane slot (4) to contact the inner circumferential surface of the cylinder (1), and configured to partition the compression chamber into a plurality of chambers (see Fig. 2); and 
			a backpressure passage (vent hole 12, second to last line on p. 1) formed in the roller (2), the backpressure passage provided with a backpressure inlet disposed in front of the at least one vane slot (4) with respect to a rotational direction of 
	MARUYAMA does not explicitly teach:
		(i) that the discharge pressure groove is configured to communicate with the pocket portion at a portion at which a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other, and 
		(ii) a drive motor configured to generate a rotational force, with the rotational shaft coupled to the drive motor.   
With regards to (i) above, NIEMIEC teaches a vane pump where with a viewing of Figs. 2 and 3 the PHOSITA can visualize a line L (Line L, Examiner’s ANNOTATED Fig. 2 of NIEMIEC, Examiner’s ANNOTATED Fig. 3 of NIEMIEC) that when extended in Fig. 2 between the contact portion B and the shaft 27 could cross the rotational path of pocket portion B.  While the Examiner understands that the drawings are not scaled drawings, the PHOSITA would understand with the teachings of NIEMIEC that the length of groove 33+52 could be optimized/adjusted so that the “straight line” relationship can be realized for the expected result of ensuring communication of the contact portion B and discharge pressure groove (33+52, in combination).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a rotational path and a discharge pressure groove be configured to communication and further optimize this communication where a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the 
	With regard to (ii) above, MARUYAMA and NIEMIEC do not teach a drive motor configured to generate a rotational force with the rotational shaft coupled to the drive motor.  TAKAHASHI teaches a vane rotary compressor (title, Abstract, Figs. 1-24 that includes a drive motor configured to generate a rotational force (¶ 0045, lines 4-9), with the rotational shaft (¶ 0045, line 6) coupled to the drive motor (motor element 40, ¶ 0045, line 4). 
	It would be obvious to the PHOSITA before the effective filing date to utilize a drive motor configured to generate a rotational force with the rotational shaft coupled to the drive motor as taught by TAKAHASHI and incorporate these features into the modified vane pump of MARUYAMA and NIEMIEC for the benefit of having the means to rotationally drive the shaft so that the compressor device operates to effectively compress fluid as expressly described by TAKAHASHI (¶ 0005, lines 8-15).   
	In reference to Claim 9, MARUYAMA further teaches that a width of the pocket portion (8) is wider than a width of the slide portion (best seen in Fig. 3). 
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA and NIEMIEC and TAKAHASHI, and further in view of PIERBURG AUTO. 
	In reference to Claim 10, MARUYAMA and NIEMIEC and TAKAHASHI teach the backpressure passage as described above, however, MARUYAMA and NIEMIEC and TAKAHASHI do not teach that the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller.  PIERBURG AUTO teaches a pump (¶ 0001, line 6) that has a vane wheel (11, ¶ 0003, line 182, Fig. 4) that includes grooves (42, ¶ 0003, line 180, Fig. 4) that communicate with the guide slots (12, ¶ 0003, line 177, Fig. 4) which are disposed on at least one of an upper side surface or a lower side surface of the roller (11, as best shown in Fig. 4). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller as taught by PIERBURG AUTO and replace the backpressure arrangement of the modified rotary compressor of MARUYAMA and NIEMIEC and TAKAHASHI with the backpressure arrangement of PIERBURG AUTO for the benefit of providing an alternative way to construct the backpressure passage in the roller that is still effective for the back pressure passage to flow fluid to the pocket portion from the compression chamber as expressly described by PIERBURG AUTO (¶ 0003, lines 175-184).


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA and NIEMIEC and TAKAHASHI and PIERBURG AUTO, and in further view of VALENTINI. 
	In reference to Claim 11, MARUYAMA and NIEMIEC and TAKAHASHI and PIERBURG AUTO teach the backpressure passage extends from the backpressure inlet to the backpressure outlet in a state of being spaced apart from the vane slot, and includes: a backpressure inflow passage that extends in a direction of the rotational shaft from the backpressure inlet in a state of being relative to the vane slot; and a backpressure discharge passage downstream from the backpressure inflow passage and extending to the backpressure discharge passage.  MARUYAMA and NIEMIEC and TAKAHASHI and PIERBURG AUTO do not teach that the backpressure passage has a bent disposition within the backpressure passage.  VALENTINI teaches a rotor having vanes (title, Abstract, Figs. 1 -4) that includes a backpressure passage (grooves 11, col. 4, line 46, Fig. 1) that has a bent disposition within the backpressure passage (11 is bent adjacent 8, Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to further have a backpressure groove with a bent disposition as taught by VALENTINI and further incorporate this kind of feature into the modified rotary compressor of MARUYAMA and NIEMIEC and TAKAHASHI and PIERBURG AUTO to provide an alternative backpressure channel configuration that is still effective to flow fluid to the pocket portion from the chamber as expressly described by VALENTINI (col. 4, lines 46-54).
.  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NIEMIEC  and TAKAHASHI, and further in view of EP0695854 (Valentini; published on February 7, 1995 (VALENTINI).  
	In reference to Claim 15, NIEMIEC teaches: 
		A backpressure rotary compressor (10, title, Abstract, col. 3, line 7, Figs. 1-4, 5B, 6B, 7B, 8B, 10-11, and 14-16), comprising: 
			a rotational shaft (27, col. 3, lines 24-27, Fig. 1) to transfer a rotational force; 
			a cylinder (cam 13, col. 3, line 16) through which the rotational shaft (27) passes, the cylinder provided with a suction port (fluid port inlet openings 20, col. 3, lines 15 and 16) and a discharge port (outlet connection port 22, col. 3, line 20) in a radial direction (Fig. 2);
			first and second blocks (cheek plates 16, 17, col. 3, line 23) respectively installed at a first side and a second side of the cylinder (13) in a direction in which the rotational shaft (27) extends;
			a roller (rotor 25, col. 3, line 24) provided in the cylinder (13) so that one side thereof is in contact with a contact point portion (at A, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) of an inner circumferential surface (internal contour 30, col. 3, line 28) of the cylinder (13), the roller (25) configured to rotate together with 
			a plurality of vane slots (35s, col. 4, line 4) formed in the roller (25), the at least one vane slot provided with a pocket portion (B, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) arranged at an inner end thereof and a slide portion (of 35 that vane 36 moves against) connected to the compression chamber (col. 3, lines 28-32) from the pocket portion (Fig. 2);
			a plurality of vanes (36s, col. 3, line 51) inserted into the plurality of vane slots (35s, col. 4, lines 14-22), respectively, the plurality of vanes formed to protrude by backpressure applied to the at the plurality of vane slots to contact the inner circumferential surface of the cylinder (13), and configured to partition the compression chamber into a plurality of chambers (pumping chambers, 31, 32, col. 3, lines 34 and 35, Fig. 2); and 
			a plurality of backpressure passages (radial passages 41s, col. 4, line 17) formed in the roller (25), the plurality of backpressure passages each provided with a backpressure inlet (C, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) disposed in front of the respective vane slot with respect to a rotational direction of the roller (25) and a backpressure outlet (D, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) formed in the pocket portion (B, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) to allow the compression chamber (includes 31 and 32) and the pocket portion (B) to communicate with each other, wherein each of the plurality of backpressure passages (41s) extends from the respective backpressure inlet (C) to the respective backpressure outlet (D), and includes: 

				wherein at least one of an inner side surface of the first block (16) or an inner side surface of the second block (17) is provided with a discharge pressure groove (groove 33+groove 52 in combination, col. 6, lines 55-62) configured to communicate with the pocket portion (B) at a portion (at least the circumferential portion of the rotation path of rotor 25 where 30+52 is disposed, Figs. 2 and 3).		
NIEMIEC does not explicitly teach:
		(i) that the discharge pressure groove is configured to communicate with the pocket portion at a portion at which a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other, 
		(ii) a drive motor configured to generate a rotational force, with the rotational shaft coupled to the drive motor, and 
		(iii) a backpressure discharge passage bent from the backpressure inflow passage and extending to the backpressure outlet.
With regards to (i) above, with a viewing of Figs. 2 and 3, the PHOSITA can visualize a line L (Line L, Examiner’s ANNOTATED Fig. 2 of NIEMIEC, Examiner’s ANNOTATED Fig. 3 of NIEMIEC) that when extended in Fig. 2 between the contact portion B and the shaft 27 could cross the rotational path of pocket portion B.  While the Examiner understands that the drawings are not scaled drawings, the PHOSITA would understand with the teachings of NIEMIEC that the length of groove 33+52 could be 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a rotational path and a discharge pressure groove be configured to communication and further optimize this communication where a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other and incorporate this understanding of a straight line arrangement for at least the benefit of ensuring efficient operation of the pump to apply a biasing pressure to a chamber at the underside of the vanes and/or strategic undervane porting so vane contact with the cam is maintained as expressly described by NIEMIEC (col. 1, lines 27-32 and col. 2, lines 1-7).  
	With regard to (ii) above, TAKAHASHI teaches a vane rotary compressor (title, Abstract, Figs. 1-24 that includes a drive motor configured to generate a rotational force (¶ 0045, lines 4-9), with the rotational shaft (¶ 0045, line 6) coupled to the drive motor (motor element 40, ¶ 0045, line 4). 
	It would be obvious to the PHOSITA before the effective filing date to utilize a drive motor configured to generate a rotational force with the rotational shaft coupled to the drive motor as taught by TAKAHASHI and incorporate these features into NIEMIEC’s device for the benefit of having the means to rotationally drive the shaft so that the device operates to effectively compress fluid as expressly described by TAKAHASHI (¶ 0005, lines 8-15).   
bent disposition within the backpressure passage.  VALENTINI teaches a rotor having vanes (title, Abstract, Figs. 1 -4) that includes a backpressure passage (grooves 11, col. 4, line 46, Fig. 1) that have a bent disposition within the backpressure passage (11 is bent adjacent 8, Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to further have a backpressure groove with a bent disposition as taught by VALENTINI and further incorporate this kind of feature into the modified rotary compressor of NIEMIEC and TAKAHASHI to provide an alternative backpressure channel configuration that is still effective to flow fluid to the pocket portion from the chamber as expressly described by VALENTINI (col. 4, lines 46-54).
	In reference to Claim 16, NIEMIEC further teaches that a width of the pocket portion (B) is wider than a width of the slide portion (the bulbous portion of B at the bottom of the vane slot is wider than a width of the vane slot itself, Examiner’s ANNOTATED Fig. 2 of NIEMIEC).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over NIEMIEC and TAKAHASHI and VALENTINI, and further in view of PIERBURG AUTO.  
	In reference to Claim 17, NIEMIEC and TAKAHASHI and VALENTINI teach the backpressure passage as described above, however, NIEMIEC and TAKAHASHI and VALENTINI do not teach that the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller.  PIERBURG AUTO teaches a pump (¶ 0001, line 6) that has a vane wheel (11, ¶ 0003, line 182, Fig. 4) that includes grooves (42, ¶ 0003, line 180, Fig. 4) that communicate with the guide slots (12, ¶ 0003, line 177, Fig. 4) are disposed on at least one of an upper side surface or a lower side surface of the roller (11, as best shown in Fig. 4). 
	It would be obvious the PHOSITA before the effective filing date of the invention to have the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller as taught by PIERBURG AUTO and replace the backpressure arrangement of the modified rotary device of NIEMIEC and TAKAHASHI and VALENTINI with the backpressure arrangement of PIERBURG AUTO for the benefit of providing an alternative way to construct the backpressure passage in the roller that is still effective for the back pressure passage to flow fluid to the pocket portion from the compression chamber as expressly described by PIERBURG AUTO (¶ 0003, lines 175-184).


Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on May 4, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) the previous claim objections, and
			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to Claims 1, 8, and 15 (pp. 11-15 of Applicants’ reply filed on May 4, 2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday June 1, 2021 
/Mary Davis/Primary Examiner, Art Unit 3746